Citation Nr: 0713918	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-38 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a laminectomy, currently rated as 20 percent disabling.

2.  Entitlement to service connection for bilateral hip 
arthritis, to include as being secondary to the veteran's 
service-connected back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service in the US Army from 
February 1946 to April 1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Louis, Missouri.

The record reflects that the veteran has submitted claims for 
entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities.  He has also requested service 
connection for bilateral hearing loss, tinnitus, peripheral 
neuropathy, bilateral knee disorders, and a cervical segment 
of the spine disability.  Additionally, aid and attendance 
has been requested.  Per the claims folder, these issues have 
not been developed and adjudicated by the RO.  As such, they 
are referred back to the RO for action.  

The issue involving the hips is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected back disability, which 
includes degenerative disc disease, produces moderate 
restriction of motion and occasional tenderness.  Muscle 
spasms and radiculopathy have not been shown.  Moreover, this 
disability has not caused the veteran to be incapacitated for 
a period of six weeks or more. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
lower back disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.104, Diagnostic Codes 5293 (2002) and (2003), and 
Diagnostic Code 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a May 2002 letter 
from the RO to the appellant that was sent after the initial 
agency of original jurisdiction (AOJ) decision.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim for an increased evaluation, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Despite the fact that the notice with respect to the 
increased evaluation claim was provided to the veteran after 
the initial AOJ decision, the Board finds that there was a 
"lack of prejudice from improper timing of the notice."  
That is, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided.  The VCAA information with respect to increased 
evaluations was not provided to him until after he appealed 
the claim.  The Court acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his increased 
evaluation claim. 

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that, as a result of 
the veteran's claim for an increased evaluation, he underwent 
an orthopedic examination of his back and those records have 
been included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his accredited representative have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
question as to the appropriate effective date to be assigned 
is rendered moot.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased ratings claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does not stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The veteran has been assigned a 20 percent disability for the 
residuals of a laminectomy.  

The claims folder indicates that the veteran was initially 
granted service connection for neuritis involving the left 
sciatic nerve.  In 1951 it was determined that the veteran 
had a herniated nucleated pulposes at L4-L5.  A laminectomy 
was performed and the resulting information was forwarded to 
the RO for rating purposes.  Following the surgery and after 
a recovery/rehabilitation period, the RO determined that the 
veteran's back had become asymptomatic and, as such, a 
noncompensable evaluation was assigned.  

The disability evaluation for the back remained static from 
July 1951 to August 1972, after which a 10 percent evaluation 
was assigned.  Degenerative spurs at L-3, L4, and L5 were 
discovered along with degenerative joint disease at L-5 and 
S-1.  The 10 percent evaluation was awarded in accordance 
with the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5003 (1972).  Additional surgery on the back 
was accomplished in 1972 and after the surgery it was 
determined that the veteran's back disability, and the 
symptoms and manifestations produced by it, more closely 
reflected the criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5293 (1972).  A 10 percent rating was noted on the 
rating evaluation.  

Approximately twenty years later, in April 1991, after the 
veteran underwent a VA medical examination of the lower back, 
the RO granted the veteran's request for an increased 
evaluation.  A 20 percent disability rating was assigned.  

In September 2002, in conjunction with the veteran's claim 
for an increased evaluation, he underwent a VA orthopedic 
examination of his back.  Prior to the exam, the veteran 
complained of pain and limitation of motion.  He told the 
examiner that he took over-the-counter medications for pain 
relief; he denied any other therapy or the use of a back 
brace or wrap.  Upon examination, the following range of 
motion measurements were obtained:

Flexion			78 degrees
Lateral Flexion Right 	0-25 degrees
Lateral Flexion Left		0-25 degrees

The examiner stated the range of motion testing did not 
produce "pain" in the back.  The examiner further stated 
that there was no gross deformity or tenderness elicited, and 
muscle spasms were not present.  

X-ray films were produced.  These films showed severe 
degenerative joint disease and ostephytic change.  It was 
noted that there was severe disk space narrowing at L4-5 and 
at L5-S1 levels and the other levels of the lumbosacral disk 
spaces were reported to be mildly or moderately narrowed.  

After completing the physical examination, the doctor 
diagnosed the veteran as suffering from:

Degenerative joint disease of the 
lumbosacral spine, moderately severe, 
with moderately severe degenerative disk 
disease.

Included in the claims folder are the veteran's VA medical 
treatment records.  These are from 2000 to the present.  
These reports show that the veteran has received treatment 
for disabilities involving the heart, lungs, eyes, and 
vascular system.  He has received minimal care for his 
service-connected back disability.  There are no other 
medical records available for review.

The service-connected back disability has been rated, as 
noted, pursuant to 38 C.F.R. Part 4, Diagnostic Code 5293.  
It is possible that the disability may be rated under any one 
of a number of diagnostic codes if the disability exhibits 
the appropriate manifestations and symptoms associated with 
that code.  These codes include 38 C.F.R. Part 4, Diagnostic 
Codes 5285, 5286, 5289, 5292, 5293, and 5295 (2002).

Diagnostic Code 5285 - Vertebra, fracture 
of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete 
bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type) or without other joint 
involvement (Bechterew type) 
							100 
Favorable angle					60

Diagnostic Code 5289 - Spine, ankylosis 
of, lumbar:

Unfavorable 					
	50  
Favorable 						40

Diagnostic Code 5292 - Spine, limitation 
of motion of, lumbar:

Severe 						40 
Moderate						20 
Slight 						
	10

Diagnostic Code 5293 - Intervertebral 
disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60 
Severe; recurring attacks, with 
intermittent relief  
        40 
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2006).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2006).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

38 C.F.R. Part 4, Diagnostic Code 5295 (2002) states that a 
noncompensable evaluation will be assigned for [lumbosacral] 
strain when there are only slight subjective symptoms.  A 10 
percent evaluation will be assigned for the disorder when 
there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
[lumbosacral] strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2006).  
Under 38 C.F.R. § 4.40 (2006), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2006), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The appellant has been made aware of 
these new regulations via the Statement of the Case (SOC) 
that was issued in October 2004.  In that SOC, the veteran 
was given notice of both of the old and new rating criteria.  
A copy of the SOC was also provided to the veteran's 
accredited service representative organization.

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2006).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See Note 
2, General Rating Formula for Disease and Injuries of the 
Spine, 38 C.F.R. § 4.71a (2006).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).  For any 
date prior to September 26, 2003, VA cannot apply the revised 
regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2006) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002) and (2006), for rating sciatic 
neuropathy, a 10 percent rating is warranted when the 
impairment is mild, 20 percent when moderate, 40 percent when 
moderately severe, 60 percent when severe with marked 
atrophy, and 80 percent when there is complete paralysis when 
the foot dangles and drops, no active movement is possible of 
muscle below the knee, flexion of the knee is weakened or 
(very rarely) lost.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

Because unfavorable ankylosis of the lumbar segment of the 
spine has not been diagnosed, Diagnostic Codes 5289 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2006).  
Since the veteran has not been diagnosed as having favorable 
ankylosis of the spine, or fusion of the lumbar segments, 
then Diagnostic Codes 5286, 5289, and 5241 are also not for 
application.  Id.  With respect to Diagnostic Code 5285 and 
5235, they are not for application because the veteran did 
not fracture any of his vertebras.  38 C.F.R. Part 4 (2002) 
and (2006).

As far as any neurological deficits, none of the medical 
records, including the recent VA orthopedic examination, have 
suggested that the veteran's back disability produces any 
neurological manifestations or symptoms.  Those same records 
do not indicate that there is any generalized neurological 
deficiency nor do they suggest that any nerve possibly 
affected is paralyzed or partially paralyzed as a result of 
the service-connected disc disorder.  In other words, the 
medical evidence does not establish atrophy of the involved 
nerves or for even the muscle spasms of the back.  Moreover, 
radiculopathy attributable to the back has not been shown in 
the treatment records or on the back-specific examination.  

Nevertheless, the examination report along with the 
statements provided by the veteran and his representative 
attest to the severity of his spinal condition.  However, 
despite being diagnosed as having degenerative disc disease, 
the records have not shown that the veteran suffers from an 
absent ankle jerk or neurological findings consistent with a 
condition affecting the discs.  Moreover, he appears to have 
full motor strength, and all reflexes are present.

The same records do show that the veteran has complaints of 
muscle spasms along with shown tenderness of the back.  When 
measured last, his range of motion was found to be moderately 
restricted, and he complained of chronic pain.  There was 
also evidence of pain on motion.

Yet, the question remains - does the veteran meet the 
criteria for a higher rating pursuant to the rating criteria 
for lumbar strain, limitation of motion, or intervertebral 
disc syndrome?  The VA examination report is definite in the 
conclusions that the veteran is not suffering from sciatic 
neuropathy as a result of his lower back disability.  
Although the veteran has reported pain starting in the lower 
back and radiating to his buttocks and legs, the medical 
evidence does not establish atrophy of the involved nerves or 
for even continuous or near-continuous or obvious muscle 
spasms of the back.  Moreover, the veteran has not 
experienced paralysis of the nerves and the veteran has been 
capable of moving his lower extremities, even though he 
complains of pain.

Additionally, there is nothing in the available medical 
records, and the statements provided by the veteran, that 
suggests that the he has suffered from incapacitating 
episodes or that he has been prescribed bed rest by a 
physician.  None of the medical records suggest or insinuate 
that the veteran has been bedridden solely as a result of his 
service-connected lower back disorder.  As reported, the 
veteran's medical treatment records were obtained.  These 
records do not show that he has been prescribed bed rest for 
a period of four to six weeks (or more) by his treating, or 
any other, physician.

With respect to the veteran's restriction of motion, the 
highest evaluation available under 38 C.F.R. Part 4, 
Diagnostic Code 5292 (Spine, limitation of motion of, lumbar) 
(2003) is 40 percent.  The veteran has been assigned a 20 
percent disability rating.  In order to be assigned a 40 
percent rating, the evidence would have to show that the 
veteran was suffering from severe limitation of motion of the 
lumbar segment of the spine.  Although the evidence has shown 
a reduction in the veteran's mobility of the spine, none of 
the doctors have classified the veteran's range of motion as 
severely limited.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
medical evidence, along with the information provided by the 
veteran, attests to the severity of his spinal condition.  
However, they do not suggest that the veteran's condition is 
presently under evaluated.  The records do not reveal 
constant neurological findings consistent with a more severe 
condition affecting the lumbar spine or the discs that would 
entitle him to a higher rating.  The VA medical examination 
reports have not noted persistent, chronic radicular 
symptoms.  While the veteran has complained of persistent 
pain and discomfort that has not been relieved by pain 
medications or therapy, the evidence does not show that the 
pain has restricted the veteran's ability to work or to 
perform the tasks of daily living.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced disc or lumbar 
spine condition have not been presented.  The evidence 
proffered does not show severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  They have 
not shown muscle spasm or absent ankle jerk.  The evidence 
has not suggested that the veteran's forward flexion is 
limited to 30 degrees or less.  Thus, under the old rating 
criteria, in effect prior to September 22, 2002, or the new 
criteria in effect after that date, a disability evaluation 
in excess of 20 percent is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 4.1, 4.2, 4.7, 
4.10, Part 4.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of the lumbar spine, and 
that there is pain on motion.  Limited motion of the lumbar 
segment of the spine results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional measurable 
functional loss and/or limitation of motion during flare-ups 
or with use.

In sum, the Board denies the veteran's claim.  The benefit-
of-the-doubt- rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected back disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2006) are not met.


ORDER

A disability evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar segment of the spine 
due is denied.  


REMAND

As reported above, pursuant to the VCAA, VA has a duty to 
notify the appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  The VCAA 
requires that VA must provide notice that informs the 
claimant (1) of any information and evidence not of record 
that is necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to provide, and 
(3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2006); and VAOPGCPREC 7-2004.

The record includes a May 2002 VCAA notice letter.  This 
letter, however, did not fully address the issue of secondary 
service connection.  Instead, the letter essentially informs 
the veteran of the types of evidence necessary to warrant 
direct service connection for his bilateral hip disabilities 
and asks how the hip disabilities are related to the 
veteran's back disorder.  Given the fact that the veteran has 
not been provided VCAA notice, in the form of a specific 
letter, in connection with the issue of secondary service 
connection for his claimed disability, the Board concludes 
that any analysis given by the Board would not withstand 
judicial scrutiny.  Hence, the claim must be returned to the 
RO/AMC for the purpose of having a new VCAA letter issued.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005), 38 C.F.R. § 3.159(b)(1) (2006), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002); and, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), are 
fully complied with and satisfied as to 
the issue on appeal.  In particular, the 
RO must inform the claimant:  (1) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection for a 
bilateral hip disability, claimed as 
secondary to his service-connected back 
disability; (2) about the information and 
evidence that VA will seek to provide; 
(3) about the information and evidence 
the claimant is expected to provide; and 
(4) request or tell him to provide any 
evidence in his possession that pertains 
to his secondary service connection 
claim.  

Specifically, the RO/AMC must issue a 
letter to the veteran that provides in 
detail what the veteran must do in order 
to prevail on his claim for service 
connection on a secondary basis.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the secondary 
service connection issue on appeal.  The 
RO/AMC is hereby notified that it should 
refer to VA Fast Letter 04-17, dated 
August 12, 2004, concerning secondary 
service connection and the information 
required in the VCAA letter.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim seeking 
entitlement to service connection on a secondary basis.  If 
the benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


